                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARK DOWNEY,                                        Case No. 19-cv-03717-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9               v.

                                  10     UNITED STATES OF AMERICA ET AL,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California




                                              On September 23, 2019, the Court denied Plaintiff’s motion to proceed in forma pauperis
 United States District Court




                                  13
                                       and dismissed the complaint with leave to amend. Dkt. No. 9. The Court directed Plaintiff to file
                                  14
                                       an amended complaint no later than October 21, 2019, and warned Plaintiff that failure to file by
                                  15
                                       the deadline may result in the dismissal of the action in its entirety without further leave to amend.
                                  16
                                       Id. at 5. Plaintiff did not file his amended complaint, and the deadline for Plaintiff to do so has
                                  17
                                       long passed. Even after the Court filed an order to show cause why the case should not be
                                  18
                                       dismissed for failure to prosecute, Plaintiff failed to respond. See Dkt. No. 10. To date, the Court
                                  19
                                       has not received any further communications from Plaintiff.
                                  20
                                              //
                                  21
                                              //
                                  22
                                              //
                                  23
                                              //
                                  24
                                              //
                                  25
                                              //
                                  26
                                              //
                                  27
                                              //
                                  28
                                   1          Federal Rule of Civil Procedure 41(b) provides that where a “plaintiff fails to prosecute or

                                   2   to comply with these rules or a court order, a defendant may move to dismiss the action or any

                                   3   claim against it.” Fed. R. Civ. P. 41(b). The Court may also sua sponte dismiss a case for lack of

                                   4   prosecution. Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). The Court finds that Plaintiff

                                   5   has demonstrated that he is unable or unwilling to adequately prosecute this case. Accordingly,

                                   6   the Court DISMISSES this action WITHOUT PREJUDICE under Rule 41(b) for failure to

                                   7   prosecute. The Clerk shall close the file.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: 12/2/2019

                                  11                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
